DETAILED ACTION
Status of Claims
1.	The following is a Final office action in response to the communication received on August 08, 2022. Claims 1, 9, and 15 are amended. Claims 1-20 are pending and hereby examined.
Priority
2.	The examiner acknowledges priority benefits being claimed by the Applicant for U.S. Provisional Application No. 62/625,603 filed on February 02, 2018.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG) will explain his position as set forth below.
Under step 1, claims 1-8 are a non-transitory computer readable medium (CRM); claims 9-14 are also a non-transitory CRM; and claim 15-20 are a system. Thus, each claim 1-20, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	(I) An abstract idea as recited per claims 1, 9, and 15 (taking claim 9 as representative claim) is as follows: (a) receive a plurality of first reward program points, each first reward program point of the plurality of first reward program points including a plurality of metrics comprising: information identifying a first reward program that issued the first reward program point, information identifying an entity that owns of the first reward program point, the entity being a member of the first reward program, information identifying a date the first reward program point was obtained by the entity, and information identifying a monetary value of the first reward program point on the date the first reward program point was obtained by the entity; (b) authenticate each first reward program point of the plurality of first reward program points to determine a total number of authenticated first reward program points, said authentication comprising: a hash of said data included with each point of the plurality of first reward program points; and a removal of any of said plurality of first reward program points that fail said authentication; (c) determine, using the plurality of metrics, a total monetary value of the total number of authenticated first reward program points; (d) exchange the total monetary value of the total number of authenticated first reward program points into an equivalent value of an exchange specific currency, wherein said intermediary currency is specific to an own monetary system of said intermediary [interpretation per limitations (b)-(d) is for instance by manually checking and comparing a log entries, as made per book-keeping practices, to determine how many points were earned, how many were redeemed, and how many points are available to be redeemed and applied to future purchases]; (e) assign the equivalent value of the exchange specific currency to an account of the entity; (f) receive, from the entity, a request to obtain one or more second reward program points from a second reward program, wherein the entity is not a member of the second reward program; (g) obtain a current value of each second reward program point; (h) determine, using the current value of each second reward program point, the equivalent value for each second reward program point in the exchange specific currency; (i) exchange, from the account of the entity, an amount of the exchange specific currency for the one or more second reward program points; and (j) provide, the one or more second reward program points to the entity. Further, abstract recitation per dependent claims 2-8; 10-14; and 16-20 describe the abstract idea using abstract recitation in terms of identifying the loyalty program participant and providing the participant to exchange the loyalty rewards by manipulating or managing loyalty points through basic arithmetic.
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea of managing loyalty points earned through plurality of reward programs by allowing one to perform loyalty points exchange which as a whole is certain methods of organizing human activity and implemented using mathematical concepts. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Similarly user purchases and other interactions earn loyalty points (a marketing concept) such points are to be manipulated or organized via an intermediary that facilitates loyalty points exchange.
	The phrase "Mathematical concepts" applies to mathematical relationships, mathematical formulas or equations, mathematical calculations. Similarly here loyalty points exchange requires use of basic arithmetic for loyalty point conversion, accounting, and/or managing loyalty points.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1 and 9 at least are a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to (perform the steps) and a hash of said data included with each point, and claim 15 system comprising: one or more computing devices and a hash of said data included with each point. Remaining claims, namely 2-8; 10-14; and 16-20, either recite the same additional element(s) as already noted above or simply lack recitation of an additional element, in which case note prong one as set forth above.
 	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computer components, for instance see Fig. 5 and its associated disclosure. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)), for instance see Fig. 5 and its associated disclosure. The additional elements are described at a high level of generality, for instance see Fig. 5 and its associated disclosure; and at least see as-filed spec. paras. [0020]-[0024], [0029]-[0030], and, [0080]-[0090]. Also, hashing is also being simply applied to one or more piece of information or data as "apply it" instructions as it is described at a high level of generality, see at least see as-filed spec. paras. [0049] and [0054]. Further, the claims appear to be implementing a commercial solution to a commercial problem of managing loyalty points, see at least as-filed spec. para. [0002]; [0012], not a technical one which can be implemented as human analog steps using additional elements as tools (s). The abstract idea is intended to be carried out in a technical environment note using a network based intermediary or central exchange, which receives/collects/gathers loyalty rewards (which is insignificant extra solution activity such as pre-solution activity e.g. data gathering - see MPEP 2106.05(g)) data to facilitate loyalty reward exchange services however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)), for instance see Fig. 1-2 and their associated disclosure.
	Accordingly, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to integrate the abstract idea (prong one), into a practical solution (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of managing loyalty points earned through plurality of reward programs by allowing one to perform loyalty points exchange which as a whole is certain methods of organizing human activity and implemented using mathematical concepts (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, the additional elements do not integrate the abstract idea into a practical application, accordingly the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of managing loyalty points earned through plurality of reward programs by allowing one to perform loyalty points exchange which as a whole is certain methods of organizing human activity and implemented using mathematical concepts - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are described at a high level of generality (Id. or note step 2A prong two). The claims here appear to be automating mental tasks. As, such the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
	The Examiner provides citation to one or more of the court decisions as noting the well-understood, routine, conventional nature of insignificant extra solution activity such as pre-solution activity e.g. data gathering of loyalty rewards as follows:
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here central exchange communicates and/or sends/receives data such as loyalty-rewards through a network such as Internet to facilitate loyalty point exchange]; and
	ii. For example, a mere data gathering such as a step of obtaining information about credit card transactions so that the information can be analyzed in order to detect whether the transactions were fraudulent i.e. authentication of transaction. See MPEP 2106.05(g) for more information concerning insignificant extra-solution activity, including a discussion of the exemplar provided herein, which is based on CyberSource, 654 F.3d at 1375 [similarly here loyalty points data is gathered, hashed as part of authentication, and analyzed to facilitate loyalty point exchange transactions]. 
	Next, in view of compact prosecution only, further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the additional elements here would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows:
	
	The Examiner provides citation to one or more court decision(s) and/or publications as noting the well-understood, routine, conventional nature of (A) authenticating data and (B) Hashing as follows: 
(A) Authenticating data: (a) US7702918B2 see col 20 line 15-col 21 line 16; (b) 2004/0249710 [0069]; (c) 2014/0304054 [0025], [0043]; (d) 2016/0092904 see [0089], [0095]-[0097]; and (e) 2016/0150078 [0040].

(B) Hashing data: (a) Samdadiya Patent No.: US 9,690,901 note Fig. 5; col 2 lines 19-40 note "hash algorithm on an input comprising the unique identifier and the advertiser identifier. The unique identifier uniquely identifies a particular browser"; col 9 line 34 - col 10 line 42; (b) Henkin Pub. No.: 2011/0213655  note well known hashing functions [0214] note "the SourcePage ID may be generated using different types of hashing function such as, for example, one or more of the well known hashing functions: elf64; RAVAL; MD2; MD4; MD5; Radio Gatlin; RIPEMD-64; RIPEMD-160; RIPEMD-320; SHA!; SHA256; SHA384; SHA512; Skein; Tiger; Whirlpool; Pearson hashing; Fowler-NollVo; Zobrist hashing; JenkinsHash; Java hashCode; Bernstein hash; etc."; (c) Pub. No. US 2004/0103160 note [0056]-[0057]; (d) Pub. No. US 2008/0281756 note Abstract, [0029]-[0030]; (e) Pub. No. US 2014/0032265 note [0046] "The consumer data 503 may include an email address 504 or other communication identifier. In an embodiment, email address 504 may be anonymized by being hashed, encrypted, check summed and/or otherwise obfuscated by communicators and/or the data exchange system to protect the identity of the consumer.", [0063], [0089]; (f) Pub. No. US 2015/0058119 see [0038]; (g) creating an index, and using that index to search for and retrieve data (Int. Ventures v. Erie Indemnity I: ‘434 patent); encoding and decoding image data (RecogniCorp).
	

	Therefore the claims here fail to contain any element or combination of elements that would be considered significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 103 - Examiner's Reason(s) For Withdrawal
4.	Claims 1-20 were previously rejected under 35 U.S.C. 103(a) as being unpatentable over Paintin et al. (Pub. No.: US 2010/0042517) referred to hereinafter as Paintin, in view of Hattikudru et al. (see Patent No.: US 9,367,856), referred to hereinafter as Hattikudru, and in view of Hage (Pub. No.: US 2014/0195324).
	In view of the amendments as filed on 03/09/2022, which pertain to authenticating loyalty points, namely - authenticate each first reward program point of the plurality of first reward program points to determine a total number of authenticated first reward program points, said authentication comprising: a hash of said data included with each point of the plurality of first reward program points; and a removal of any of said plurality of first reward program points that fail said authentication, the Examiner finds the following prior art to be the closest, see as follows:

	- Pub. No.: US 2016/0358200 see [0047] "The transaction data transmitting unit 124 transmits the transaction data attached with the rewards (the amount of points) to the mobile device 20. The transaction data transmitting unit 124 encrypts the transaction data using the key stored in the key storage 115 and attaches the amount of points to the encrypted transaction data before the transmission."; [0048] "The redemption section 113 executes processes to redeem the rewards. The redemption section 113 includes a token receiving unit 131, a token verifying unit 132, a redemption processing unit 133, and a completion data transmitting unit 134."; [0049] "The token receiving unit 131 receives from the mobile device 20 a token which is issued by the server 30 and indicates the redemption is available. As described later, the token is generated and encrypted by the server 30 and is forwarded by the mobile device 20 to the ePOS 10. In this embodiment, the token includes the amount of points to redeem."; [0050] "The token verifying unit 132 verifies the token received from the mobile device 20. The token verifying unit 132 decrypts the token using the key stored in the key storage 115. The token verifying unit 132 may determine that the token is valid when the token is successfully decrypted. Further, the token verifying unit 132 may use general technique to verify data such as computing hash code of the token and comparing the hash code attached with the token and so forth. In this embodiment, the token includes the datetime of issuance and the token verifying unit 132 checks if the datetime is within a predetermined terms to determine if the token is valid. When the token is successfully verified, the redemption to the user is permitted." [0051] "The redemption processing unit 133 executes processes related to the redemption. For example, the redemption processing unit 133 may display on the display 12 that the user should be rewarded so that the clerk at the shop provided with the ePOS 10 may give gifts to the user. Further, for example, the redemption processing unit 133 may display the amount of points to be redeemed on the display 12 so that the clerk sees the amount and makes a discount. Further for example, the redemption processing unit 133 may send a command for discount in which the amount of points is included to the POS unit 114 so that the POS unit 114 makes a discount according to the amount of points."; [0077] "The transaction data verifying unit 322 verifies the transaction data received from the mobile device 20. As described above, the transaction data is encrypted in the ePOS 10. The transaction data verifying unit 322 decrypts the transaction data using the key stored in the key storage 344. The transaction data verifying unit 322 may determine that the transaction data is valid when the transaction data is successfully decrypted. Further, the transaction data verifying unit 322 may use general techniques to verify data such as computing hash code of the transaction data and comparing the hash code attached with the transaction data. The transaction data verifying unit 322 stores the decrypted transaction data to the transaction database 341 along with the user ID attached to the transaction data. The transaction data verifying unit 322 adds the amount of points attached to the transaction data to the amount stored in the customer database 342 corresponding to the user ID included in the transaction data."; [0078] "The reward data transmitting unit 323 transmits the reward data to the mobile device 20 when the transaction data is successfully verified. In this embodiment, the reward data transmitting unit 323 also transmits the decrypted transaction data with the reward data to the mobile device 20. When the transaction data is successfully verified, the reward data transmitting unit 323 also adds the amount of points which was attached to the transaction data to the amount in the customer database 342 corresponding to the user ID attached to the transaction data. Further, the reward data transmitting unit 323 stores the decrypted transaction data along with the user ID attached to the transaction data. When the verification of the transaction data fails, the reward data transmitting unit 323 transmits an error to the mobile device 20."; and [0079] "The redemption storage 243 stores the redemption data. FIG. 13 shows an example of a configuration of the redemption data stored in the redemption storage 243. As shown in FIG. 13, the redemption data includes columns of user ID, datetime, brand, and points. The column of the user ID is an identification of the user to which the points are redeemed. The column of datetime is when the points are redeemed. The column of the brand is the brand information broadcasted by the ePOS 10 when establishing connection. The column of points is the amount of points which is redeemed. The redemption section 312 executes processes to redeem the rewards. The redemption section 312 includes a redeem request receiving unit 331, a redemption verifying unit 332, a token generating unit 333, a token transmitting unit 334, a completion data receiving unit 335, and a redemption data transmitting unit 336."
	- Pub. No.: US 20120123845 Systems and/or methods for fraud detection in award point programs see [0049] "It sometimes is desirable for an ER system to track product information and not information about individual customers. Accordingly, in certain exemplary embodiments, the ER system may not store any personal customer information. Rather, in certain exemplary embodiments, the manufacturer may forward anonymous unique identifiers for new members. One example that may be used is a “HASH ID Number,” which may be generated by applying a hash algorithm to a member's e-mail address (or other unique information) so that only the original forwarding party (e.g., the manufacturer) can decode this essentially encrypted data. The Hash-ID number may be used by the third party ER system as an account number or secondary account number to group all items purchased by a particular member."; and [0050] "Indeed, in certain illustrative implementations, because the ER system operated by the assignee of the instant invention services many manufacturers, these manufacturers may provide to the ER system the serial number (and/or other product information) once the item is registered and the points posted, along with the individual's HASH ID Number (derived from the member's email address and/or other information). For privacy concerns, the supplier need not necessarily share the actual email address with the ER system. Instead, the Hash-ID Number may be shared and linked with the individual if fraud is detected and an investigation ensues. It will be appreciated that fraudulent acts may be identified and traced across multiple suppliers and retailers in exemplary embodiments where a Hash ID Number is provided to the ER database. It will be appreciated that the hash algorithm may be unknown to the ER system and known only to manufacturer or rewards program system in different exemplary embodiments."; and 
	- JP 2005203846 A see [0008] "After establishing a session with the base station, each node attaches a message authenticator to the transmission data and inspects it when it passes through the base station to identify the transmission / forwarding node and move the reward point of the transmitting node to the forwarding node . At the time of transfer from the base station to the receiving node, the receiving node notifies the base station of reception. Because of the common key encryption base, the load on the node is small, but there is a restriction that a source routing method that always passes through a base station is assumed in communication between nodes."; [0014] "An embodiment of the present invention is a reward point module issuance management system having an authority to increase reward points of a reward point module, issues a reward point module configured by a tamper resistant module, and relays a wireless terminal by a cellular network system The wireless terminal is registered as an intermediary node, the transmitting wireless terminal transmits an encrypted message with reward points, and the forwarding wireless terminal receives the encrypted message with reward points. This is a security mechanism that receives and decrypts an encrypted message to which reward points are added at a receiving wireless terminal."; [0016] "It has a reward point module composed of an arbitrary node certificate and its private key, an arbitrary certificate authority certificate (CA certificate), and a tamper resistant module (TRM)."; [0031] "Fifth, a reward point management method of a reward point module configured with a tamper resistant module (TRM), which is a premise of the incentive function, will be described. The mediation node registered by each node may be different from the mediation node that mediates reward points. Here, for simplification, both are assumed to be mediation nodes j. The node i can extract the reward point information RPi_X_O of X (? Y) points from the reward point information RPi_Y of the reward point module Cardi configured with its own TRM. The meaning of the reward point information RPi_Y is that the reward point information of the node i for Y points. The meaning of the reward point information RPi_X_O is that X points are extracted from the points owned by the node i. At this time, the reward point module Cardi decreases the point data of the reward point information RPi_Y by X points. As a result, the reward point information is RPi_Y-X. Sending reward point information may be simply sending reward points."; and [0039] "Fifth, a reward point management method of a reward point module configured with a tamper resistant module (TRM), which is a premise of the incentive function, will be described. The mediation node registered by each node may be different from the mediation node that mediates reward points. Here, for simplification, both are assumed to be mediation nodes j. The node i can extract the reward point information RPi_X_O of X (? Y) points from the reward point information RPi_Y of the reward point module Cardi configured with its own TRM. The meaning of the reward point information RPi_Y is that the reward point information of the node i for Y points. The meaning of the reward point information RPi_X_O is that X points are extracted from the points owned by the node i. At this time, the reward point module Cardi decreases the point data of the reward point information RPi_Y by X points. As a result, the reward point information is RPi_Y-X. Sending reward point information may be simply sending reward points."
	However, the above noted references fail to clearly teach authenticate each first reward program point of the plurality of first reward program points to determine a total number of authenticated first reward program points, said authentication comprising: a hash of said data included with each point of the plurality of first reward program points; and a removal of any of said plurality of first reward program points that fail said authentication, as such, a prima facie case of obviousness cannot be established against the claims as claimed as a whole without relying upon improper hindsight. Therefore, the Examiner finds the claims non-obvious over prior art of record. 
Response to Applicant's Remarks/Arguments
5.	As per "35 U.S.C. §101 Rejection", note pages 11-18 of 19 of the response filed 08/08/2022,  the Examiner respectfully disagrees with the Applicant's arguments after considering them in their entirety for the reasons provided below. 
	No dispute regarding step 1 as the claims fall in one of the statutory categories. 

	Examiner's response to Applicant remarks under step 2A Prong 1 which is set forth on pages 12-15 of 19 of the response filed 08/08/2022 is as follows: (i) the Examiner respectfully disagrees with the case law noted and emphasised by the Applicant on pages 12-13 as the facts of the instant application are different from the facts in the noted case law. (ii) Next the Applicant points to MPEP 2106.06(b) and 2106.06(d) to demonstrate that there is improvement to technology or to computer functionality - the claims fail to set forth either because based on the abstract recitation the Examiner clearly explained that under prong one the claims recite patent ineligible subject matter, namely abstract idea as the abstract recitation invokes abstract grouping of certain methods of organizing and mathematical concepts, note "Thus, based on the foregoing abstract recitation, the claims recite an abstract idea of managing loyalty points earned through plurality of reward programs by allowing one to perform loyalty points exchange which as a whole is certain methods of organizing human activity and implemented using mathematical concepts. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Similarly user purchases and other interactions earn loyalty points (a marketing concept) which is to be manipulated or organized such that what is known as a coalition loyalty program (i.e. plurality of merchants partnering based on an agreement under one loyalty or reward program).
	The phrase "Mathematical concepts" applies to mathematical relationships, mathematical formulas or equations, mathematical calculations. Similarly here loyalty points exchange requires use of basic arithmetic for loyalty point conversion, accounting, and/or managing loyalty points.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application." (iii) The Applicant also notes there is also specific application of the specific solution, however evaluation of such specific implementation is inherent in the step 2A (prong one and prong two) and step 2B analysis. Accordingly, the Examiner respectfully disagrees and maintains the analysis under step 2A prong one is proper and the claims recite an abstract idea.
	Examiner's response to Applicant remarks against step 2A prong 2 which is set forth on pages 15-18 of 19 of the response filed 08/08/2022 is as follows: (i) the Applicant argues "For example, Claims directed to inventive distribution of functionality within a network have been shown as an improvement in computer-functionality, BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016). Moreover, a distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records, Amdocs (Israel), Ltd v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1536-37 (Fed. Cir. 2016) can indicate an improvement in computer-functionality" under step 2A prong two which appears to be misplaced as the 2019 PEG clearly notes "Under the 2019 PEG, in contrast, the “improvements” analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity" and "However, well-known, routine, conventional activity is not a consideration at Step 2A in the 2019 PEG. " (ii) Under prong two, the Examiner evaluate additional elements  in combination with already considered abstract recitation to determine whether additional elements result in integration of the abstract idea into practical application. However, the Applicant fails to point to any additional elements and appears to demonstrate that based on the abstract recitation there is somehow "elements recite a specific, integrated, and practical application which includes a specific solution used to solve a specific problem in the technological world of point exchange between different programs" and (iii) for example per 2019 PEG note "For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.72 Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field" (emphasis added). Thus as explained under prong two upon consideration of additional elements both singularly and in combination, note "claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1 and 9 at least are a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to (perform the steps) and a hash of said data included with each point, and claim 15 system comprising: one or more computing devices and a hash of said data included with each point. Remaining claims, namely 2-8; 10-14; and 16-20, either recite the same additional element(s) as already noted above or simply lack recitation of an additional element, in which case note prong one as set forth above.
 	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computer components, for instance see Fig. 5 and its associated disclosure. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)), for instance see Fig. 5 and its associated disclosure. The additional elements are described at a high level of generality, for instance see Fig. 5 and its associated disclosure; and at least see as-filed spec. paras. [0020]-[0024], [0029]-[0030], and, [0080]-[0090]. Also, hashing is also being simply applied to one or more piece of information or data as "apply it" instructions as it is described at a high level of generality, see at least see as-filed spec. paras. [0049] and [0054]. Further, the claims appear to be implementing a commercial solution to a commercial problem of managing loyalty points, see at least as-filed spec. para. [0002]; [0012], not a technical one which can be implemented as human analog steps using additional elements as tools (s). The abstract idea is intended to be carried out in a technical environment note using a network based intermediary or central exchange, which receives/collects/gathers loyalty rewards (which is insignificant extra solution activity such as pre-solution activity e.g. data gathering - see MPEP 2106.05(g)) data to facilitate loyalty reward exchange services however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)), for instance see Fig. 1-2 and their associated disclosure.
	Accordingly, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to integrate the abstract idea (prong one), into a practical solution (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of managing loyalty points earned through plurality of reward programs by allowing one to perform loyalty points exchange which as a whole is certain methods of organizing human activity and implemented using mathematical concepts (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, the additional elements do not integrate the abstract idea into a practical application, accordingly the claims are directed to the abstract idea, and require further analysis under Step 2B." 
	Therefore, contrary to the Applicant's assertions, the Examiner respectfully maintains that the claims are directed to an abstract idea.
	Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution.
	- Pub. No.: US 2014/0310080 see [0156] note "provides the account holder with choices in using the loyalty benefits earned in various loyalty programs and thus puts the spending power of loyalty reward benefits in the control of the account holder. The system expands the use and the flexibility of loyalty reward benefits and increases the account holder engagement with loyalty programs"; [0157] note "the system provides incremen-tal spend at merchants via the monetization of loyalty benefits as currency. The system provides benefits to merchants via increased brand affinity, repeated traffic, and increased trans action size. The system provides merchants with cooperative marketing opportunities."
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIPEN M PATEL/Primary Examiner, Art Unit 3688